[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1147

                        UNITED STATES,

                          Appellee,

                              v.

                       DIANE C. EVANS,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Joseph A. DiClerico, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Richard N. Foley on brief for appellant.                            
Paul  M.  Gagnon,  United  States  Attorney,  and  Jean  B.  Weld,                                                                             
Assistant U.S. Attorney, on brief for appellee.

                                         

                         MAY 8, 1997
                                         

     Per Curiam.   Upon  careful consideration of  the briefs                           

and  record, we conclude  that defendant's  sentence properly

was  enhanced for abuse of a position of trust under U.S.S.G.

  3B1.3.  

     We agree with the district court's interpretation of the

guideline   terms,  and  we  find  no   clear  error  in  its

application of those terms  to the facts  of this case.   See                                                                         

United  States v.  Tardiff, 969 F.2d 1283,  1289 (1st  Cir.                                      

1992).    The enhancement  was fully supported  by a  showing

that defendant's  position "provided the freedom  to commit a

difficult-to-detect  wrong."   See  id.   The district  court                                                  

outlined  the  elements  of defendant's  position  of private

trust with her employer,  her actual use of that  position to

commit and  conceal her  thefts, and  the significant  way in

which that position contributed to  the misconduct, including

her primary and "managerial" responsibility for  two accounts

and her transfers between those accounts to cover her thefts.

See U.S.S.G.    3B1.3, application  note 1; United  States v.                                                                      

Santiago-Gonzalez, 66 F.3d 3, 8 (1st Cir. 1995).                             

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-